PER CURIAM.
Judgment reversed and new trial granted, costs to abide the event, on the ground that it is disclosed by the record that defendants were not accorded a fair and impartial trial, and also upon the ground that, while it appears that the judgment gives to *1097plaintiff greater relief than she is entitled to, the evidence is so unsatisfactory and uncertain, and the confused state of the record leaves it in doubt as to whether plaintiff has established her case by a fair preponderance of the evidence, the judgment cannot be permitted to stand. See, also, 163 App. Div. 869, 147 N. Y. Supp. 1127; 150 N. Y. Supp. 1097.